department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl wta-n-130777-00 uilc date internal_revenue_service national_office field_service_advice memorandum for associate area_counsel philadelphia cc lm mct phi attn james c fee from anne o’connell devereaux assistant to the branch chief cc intl subject this field_service_advice responds to the first issue raised in your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer wta-n-130777-00 b c x y year year month date date date date issue sec_1 to what extent is taxpayer obligated to recognize in income a distribution paid to it by a foreign_subsidiary when taxpayer repays a portion of the distribution to the subsidiary during the same tax_year what is the proper tax treatment of taxpayer’s repayment of a portion of the distribution to the subsidiary conclusion taxpayer is required to recognize any portion of the distribution that taxpayer was not obligated to repay to the foreign_subsidiary if taxpayer was obligated to repay any portion of the distribution within the year of distribution taxpayer recognizes income under the claim_of_right_doctrine in an amount equal only to the difference between the payment made by the british utility x and the amount refunded y however taxpayer has not established that it was obligated to repay the distribution accordingly taxpayer must recognize income under the claim_of_right_doctrine in an amount equal to the distribution paid_by the british utility x since taxpayer is required to recognize the entire amount of the distribution because it has not established that it was obligated to repay the distribution the repayment to the british utility in the amount of y is treated as a contribution_to_capital rather than an offset against recognized income facts commencing in the 1980s the united kingdom parliament enacted a series of statutory provisions privatizing certain government-owned public_utilities by selling their shares to the public a number of these utilities were acquired by u s utilities and in year taxpayer a calendar-year domestic_corporation acquired b percent of the shares of one of these british utilities the british utility from an unrelated domestic_corporation wta-n-130777-00 the british utility declared and paid two distributions each in the amount of x in month the first distribution is not in issue here the taxpayer returned y of the amount of the second distribution to the british utility on date days after the distribution was made on date on date approximately five months after date taxpayer and the british utility executed a rescission agreement rescission agreement all of these events took place in year the rescission agreement states that the british utility distributed the sum of x to its shareholders on date even though it was not clear whether the british utility would need the cash for its own projected purposes including payment of the proposed uk windfall profits tax ukwt the rescission agreement further stated that the date distribution was made in the belief that it would constitute a nontaxable return_of_capital that after the uk announced the ukwt it became clear that the british utility would require a return of the distribution and that shortly after the distribution it was also determined that the distribution would be taxable if not rescinded or treated as a stock_dividend finally the rescission agreement states that taxpayer returned the y to the british utility on date the rescission agreement purports to rescind the distribution in question to the extent of the returned funds law and analysis under sec_61 of the code taxpayers are required to include in gross_income the amount of any dividends received furthermore under the claim_of_right_doctrine if a taxpayer receives income under a claim of right and without restriction as to its disposition the taxpayer must report the income in the year of receipt regardless of the taxpayer’s method_of_accounting there are four basic elements to the claim_of_right_doctrine the taxpayer must receive cash or property the cash or property must constitute income the taxpayer must have unlimited control_over the use and disposition of this income and the taxpayer must hold the income under an asserted claim of right see stephen f gertzman federal tax_accounting 2d ed thus the claim_of_right_doctrine does not apply unless the item received is income and unless the taxpayer received the income without restriction as to its disposition that is if a restriction does not prevent the taxpayer from using the funds for its own benefit the requisite control exists 79_tc_655 aff’d 720_f2d_658 1st cir control present even though receipt conditioned on a contractual provision the taxpayer must also treat the funds as its own the ukwt enacted on date was a one-time tax imposed on certain uk utilities that were privatized in the 1980’s including the british utility since the british utility paid the ukwt after the close of its tax_year that ended on date its earnings_and_profits for that tax_year were not reduced by the tax payment the unreduced earnings_and_profits exceeded the sum of the distributions made in month wta-n-130777-00 if in the same taxable_year of receipt a taxpayer realizes that a payment was received in error an acknowledgment of an obligation to repay prevents the need for recognition in 211_f2d_297 9th cir a taxpayer received an executor’s fee and later in the year discovered that this was an error the court did not apply the claim_of_right_doctrine as the taxpayer had made appropriate book entries to account for the error the court decided that these actions demonstrated a recognition of a repayment obligation in the year of receipt see eg 200_f2d_20 7th cir contractual obligation for taxpayer to refund excessive freight tariffs and an acknowledgment of overpayments 38_tc_943 rev’d in part on other grounds 344_f2d_460 5th cir contractual obligation to refund excessive freight tariffs a firm renunciation of any right to the excess payments and a contractual undertaking as to a method of repayment all in the same year however a dividend once legally declared by the corporation’s board_of directors cannot be revoked see crellin’s estate v commissioner f 2d 9th cir the corporation declared and paid a dividend based on erroneous advice of a certified_public_accountant that unless distributed the corporation would be subject_to tax later in the same year the corporation recalled the dividends upon learning of the error and demanded that the shareholders return the amounts paid the shareholders complied the court determined that in this case state law did not compel the repayment and therefore it was not an offset against the distribution and 236_f_454 2nd cir the corporation’s board_of directors declared a dividend on date and issued a rescission on date the court determined that since the dividend had been legally declared that it could not be rescinded the shareholders had a legal claim against the company in this case when taxpayer received the payment in year the four claim of right elements were met with respect to that payment accordingly the payment is income in year to taxpayer however the amount of the distribution that taxpayer must recognize is reduced by the amount if any that taxpayer was legally obligated to refund to the british utility in year accordingly the amount of the payment that must be recognized under the claim_of_right_doctrine and treated as a dividend under sec_301 of the code is dependent directly upon whether taxpayer had a legal_obligation to return all or part of the date payment under crellin’s estate and staats taxpayer has failed to establish that it was legally obligated to refund the payment accordingly taxpayer must recognize income under the claim_of_right_doctrine in year in an amount equal to x the full a taxpayer that is not obligated to repay the amounts received until a year later than the year of receipt is required to recognize income under the claim_of_right_doctrine in the year of receipt and claim a deduction in the year of repayment 286_us_417 340_us_590 wta-n-130777-00 amount of the distribution paid_by the british utility the amount returned by taxpayer to the british utility in the amount of y is treated as a contribution_to_capital had taxpayer established that it was legally obligated to refund the date payment taxpayer would have recognized income in year equal to only the difference between the dividend paid_by the british utility x and the amount refunded y case development hazards and other considerations please call if you have any further questions anne o’connell devereaux assistant to the branch chief pursuant to sec_301 of the code to the extent that british utility had earnings_and_profits for its year ending on date the distribution if income under the claim of right would be a dividend as defined in sec_316 to the extent it is not a dividend the distribution would be applied against and reduce taxpayer’s adjusted_basis in its stock of the british utility and to the extent that the distribution exceeded its adjusted_basis in that stock it would be treated as gain from the sale_or_exchange of property sec_301 and convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital_gains tias 1980_1_cb_394
